DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the status of application 14/271,730 needs to be updated in paragraph 0001.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al (2013/0012866) in view of Shutaro Satake (2013/0165914) (hereinafter referred to as Satake).
Referring to claims 1, 6 and 8, Deem et al teaches a method for performing renal neuromodulation (paragraph 0034), the method comprising: intravascularly delivering a catheter having an occlusion element that is an expandable balloon (308), a control member (306) and a neuromodulation element (304) arranged about the control member (306) in a low-profile delivery state to a target treatment site within a renal blood vessel of a patient, the control member and the neuromodulation element being within the occlusion element (paragraph 0121; Figure 21); expanding the occlusion element to substantially occlude the renal blood vessel; and delivering neuromodulation energy via the neuromodulation element to inhibit neural communication along the renal nerve which partially ablates the renal nerve (paragraphs 0034, 0045 and 0121; Figure 21).  
Deem et al fails to expressly teach radially expanding the control member to contact an inner wall of the occlusion element adjacent to an inner wall of the renal blood vessel.  Satake teaches an analogous method for treating blood vessels (paragraph 0004) comprising intrasacularly delivering a catheter (1) having an occlusion element (5), a control member (6) and a treatment element (15) (paragraphs 0035 and 0039); expanding the occlusion element to substantially occlude the blood vessel (for example in Figures 3 and 5); and radially expanding the control member to contact an inner wall of the occlusion element adjacent to an inner wall of the renal blood vessel (paragraphs 0019 and 0069).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for performing renal neuromodulation, as taught by Deem et al, to radially expanding the control member to contact an inner wall of the occlusion element adjacent to an inner wall of the renal blood vessel, as taught by Satake, in order to selectively treat the target tissue.

Referring to claim 7, Deem et al is silent with regard to how the expandable balloon is expanded.  However, Satake teaches that the expandable balloon (5) is filled with air (paragraph 0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the occlusion element was inflated, as taught by Deem et al, to be inflated with air, as taught by Satake, in order to be filled with a low thermal conductive gas (paragraph 0036).

Referring to claims 9 and 10, the embodiment of Figure 21 fails to teach monitoring a parameter, however an alternative embodiment of Deem shown in Figures 24A and 24B teach monitoring a parameter of the catheter or tissue within the patient before and during delivery of the neuromodulation energy and further teaches monitoring temperature of the neuromodulation element (paragraphs 0050, 0077, 0136, 0140-0143).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for performing renal neuromodulation to monitor a parameter before and during delivery of the energy and to monitor temperature, as taught by an alternative embodiment of Deem et al, in order to measuring and/or monitor treatment efficacy (paragraph 0136).

Referring to claim 18, Deem et al teaches a method for performing renal neuromodulation (paragraph 0034), the method comprising: intravascularly delivering a catheter having an occlusion element that is an expandable balloon (308), a control member (306) and a neuromodulation element (304) arranged about the control member (306) in a low-profile delivery state to a target treatment site within a renal blood vessel of a patient, the control member and the neuromodulation element being within the occlusion element (paragraph 0121; Figure 21); expanding the occlusion element to substantially occlude the renal blood vessel; and delivering neuromodulation energy via the neuromodulation element to inhibit neural communication along the renal nerve which partially ablates the renal nerve (paragraphs 0034, 0045 and 0121; Figure 21).  
 	The embodiment of Figure 21 fails to teach delivering a catheter over a guide wire and then withdrawing the guide wire in a proximal direction, however an alternative embodiment of Deem.  The embodiment of Figure 13 teaches intravascularly delivering a catheter over a guide wire and subsequently withdrawing the guide wire in a proximal direction (paragraphs 0107 and 0117).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for performing neuromodulation to include a delivering a catheter over a guide wire and subsequently withdrawing it in a proximal direction, as taught by an alternative embodiment of Deem et al, because they are commonly used in the art in order for proper placement of the catheter (paragraph 0117).
Deem et al fails to expressly teach radially expanding the control member to contact an inner wall of the occlusion element adjacent to an inner wall of the renal blood vessel.  Satake teaches an analogous method for treating blood vessels (paragraph 0004) comprising intrasacularly delivering a catheter (1) having an occlusion element (5), a control member (6) and a treatment element (15) (paragraphs 0035 and 0039); expanding the occlusion element to substantially occlude the blood vessel (for example in Figures 3 and 5); and radially expanding the control member to contact an inner wall of the occlusion element adjacent to an inner wall of the renal blood vessel (paragraphs 0019 and 0069).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for performing renal neuromodulation, as taught by Deem et al, to radially expanding the control member to contact an inner wall of the occlusion element adjacent to an inner wall of the renal blood vessel, as taught by Satake, in order to selectively treat the target tissue.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al (2013/0012866) in view of Shutaro Satake (2013/0165914) as applied to claims 1, 6-10 and 18 above, and further in view of Nagy Habib (2013/0211176) (hereinafter referred to as Habib).
Referring to claims 2 and 19, Deem et al fails to teach that the neuromodulation element is a direct heating element.  Habib teaches an analogous method for treating tissue comprising delivering a catheter with a treatment element (16/18) that is a resistive heating element that delivers heat by applying an electrical current the resistive heating element to deliver the heat (paragraphs 0099 and 0127).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for performing renal neuromodulation using a neuromodulation element, as taught by Deem et al, to deliver heat by applying an electrical current to the resistive heating element to deliver heat, as taught by Habib, because this is a simple substitution for one known energy source for another that was well known by those of ordinary skill in the art.

Claims 3-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al (2013/0012866), Shutaro Satake (2013/0165914) and Nagy Habib (2013/0211176) as applied to claim 2 above, and further in view of Salahieh et al (2012/0071870).
Referring to claims 3-4 and 20, the modified Deem reference fails to teach measuring a temperature and adjusting the power based on the measured temperature.
Salahieh et al teaches an analogous method for treating renal blood vessels (paragraph 0267) comprising measuring a temperature of the resistive heating element during treatment and adjusting the power applied to the resistive heating element to achieve a desired temperature and delivering the electrical current to increase a temperature of the resistive heating element to a determined temperature (paragraph 0142).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for performing renal neuromodulation, as taught by Deem et al, to deliver electrical current to increase a temperature of the heating element to a determined temperature, as taught by Salahieh et al, in order to keep the tissue at a specific temperature (paragraph 0142).

 	Referring to claim 5, the specifics of this claim are not required since they are presented in an “or” scenario in the preceding claim.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deem et al (2013/0012866) in view of Shutaro Satake (2013/0165914) as applied to claims 1 and 6-10 and 18  above, and further in view of Salahieh et al (2012/0071870).
Referring to claim11, the modified Deem reference fails to teach altering delivery of the neuromodulation energy in response to the monitored parameter.  Salahieh et al teaches an analogous method for treating renal blood vessels (paragraph 0267) comprising altering delivery of the energy in response to the monitored parameter (paragraph 0142).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for performing renal neuromodulation, as taught by Deem et al, to alter the delivery of the energy in response to the monitored parameter, as taught by Salahieh et al, in order to keep the tissue at a specific temperature (paragraph 0142).
Allowable Subject Matter
Claims 12-17 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly disclose A method for performing renal neuromodulation, the method comprising: intravascularly delivering a catheter having an occlusion element, a tubular structure and a direct heating element arranged about the tubular structure in a low-profile delivery state over a guide wire to a target treatment site within a renal blood vessel of a patient, the tubular structure and the direct heating element being within the occlusion element; expanding the occlusion element to substantially occlude the renal blood vessel; withdrawing the guide wire in a proximal direction until the tubular structure radially expands into a spiral shape to contact an inner wall of the occlusion element adjacent to an inner wall of the renal blood vessel; and delivering heat via the direct heating element to inhibit neural communication along the renal nerve.  The closest prior art of record is PG Pub 2013/0012866 which teaches a method for performing renal neuromodulation, the method comprising: intravascularly delivering a catheter having an occlusion element that is an expandable balloon, a tubular structure and a direct heating element arranged about the tubular structure in a low-profile delivery state over a guide wire to a target treatment site within a renal blood vessel of a patient, the tubular structure and the direct heating element being within the occlusion element; expanding the occlusion element to substantially occlude the renal blood vessel; and delivering heat via the direct heating element to inhibit neural communication along the renal nerve which partially ablates the renal nerve , however fails to teach withdrawing the guide wire in a proximal direction until the tubular structure radially expands into a spiral shape to contact an inner wall of the occlusion element adjacent to an inner wall of the renal blood vessel.  Another pertinent prior art, PG Pub 2011/0264086, teaches the method for performing renal neuromodulation, however fails to teach withdrawing the guide wire in a proximal direction until the tubular structure radially expands into a spiral shape to contact an inner wall of the occlusion element adjacent to an inner wall of the renal blood vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/           Examiner, Art Unit 3794 

/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794